Title: To George Washington from William Lewis, 12 November 1791
From: Lewis, William
To: Washington, George


  Fredericksburg, Va., 12 Nov. 1791. Solicits the position of the keeper of the lighthouse on Cape Henry and refers to John Fitzhugh of Chatham, Stafford County, Va., Luther Page of Mannsfield, Spotsylvania County, Va., John Lewis of Fredericksburg, and Thomas Newton of Norfolk, Va.; “Mr Jefferson if he has Not forgot me will I expect Vouch for me I wrote by Mr Munroe—to him on that Account.”
